Name: Council Regulation (EC) No 665/94 of 21 March 1994 on the introduction of transitional tariff measures for Bulgaria, the Czech Republic, the Slovak Republic, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, until 31 December 1994 to take account of German unification
 Type: Regulation
 Subject Matter: international trade;  economic geography;  Europe;  EU finance;  international security;  tariff policy
 Date Published: nan

 26. 3. 94 Official Journal of the European Communities No L 83/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 665/94 of 21 March 1994 on the introduction of transitional tariff measures for Bulgaria, the Czech Republic, the Slovak Republic, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, until 31 December 1994 to take account of German unification unification on both types of agreement as otherwise serious repercussions on enterprises in the territory of the former German Democratic Republic and in Bulgaria, the Czech Republic, the Slovak Republic, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan , Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia could result and, indeed, the stability of the economies of these countries might be adversely affected thereby ; Whereas for these reasons it is appropriate to suspend temporarily the duties of the Common Customs Tariff for products originating in Bulgaria, the Czech Republic, the Slovak Republic, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan , Ukraine, Croatia, Bosni ­ a-Herzegovina, Slovenia and the former Yugoslav Repu ­ blic of Macedonia, which are covered by the abovemen ­ tioned agreements between the former German Democ ­ ratic Republic and these countries, up to the maximum quantities or values laid down therein ; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 28 and 113 thereof, Having regard to the proposal from the Commission, Whereas the Common Customs Tariff will be fully appli ­ cable to the territory of the former German Democratic Republic as from 3 October 1990 , the date of German unification ; Whereas the former German Democratic Republic had concluded numerous agreements with Bulgaria, Czecho ­ slovakia, Hungary, Poland, Romania, the USSR and Yugoslavia which provided for a yearly exchange of specific goods in maximum quantities or to maximum values at a zero rate of duty ; whereas the former German Democratic Republic had concluded long-term coopera ­ tion and investment agreements with Czechoslovakia, Poland and the USSR which will give rise to reciprocal deliveries of goods at zero rates of duty for many years to come ; Whereas agreements of the first type have not been renewed after 31 December 1990 and agreements of the second type will be re-negotiated at Community, German or private enterprise level, but whereas this process of re-negotiation will take some time ; Whereas the maximum quantities or values mentioned in these agreements do not entail legally binding obligations between the parties ; whereas non-enforcement thereof cannot therefore give rise to any compensation by the Community ; Whereas it is necessary, therefore, during a transitional period to attenuate the impact resulting from German Whereas it is appropriate, in view of the special circum ­ stances of German unification, for the said suspension of duties to be applicable to the products concerned only in so far as they are put into free circulation in the territory of the former German Democratic Republic ; Whereas it is necessary to make provision for determining the origin of the goods which will be covered by the said suspension of duties ; Whereas, in view of the difficulties in applying these measures and the fact that some of their consequences are unforeseeable, it is appropriate to emphasize the transi ­ No L 83/2 Official Journal of the European Communities 26. 3 . 94 Republic and are consumed there or undergo proces ­ sing conferring Community origin there f),  a licence issued by the relevant German authorities stating that the goods in question fall within the scope of the provisions contained in paragraph 1 is submitted in support of the declaration of entry for release for free circulation . 3. The Commission and the competent German autho ­ rities shall take whatever measures are needed to ensure that the final consumption of the products in question, or the processing by which they acquire Community origin, takes place in the territory of the former German Demo ­ cratic Republic . tional character of these measures and restrict their dura ­ tion to a one-year period up to 31 December 1994 ; Whereas a similar transitional arrangement was set up until 31 December 1992 by Regulation (EEC) No 3568/90 (') and by Decision No 3788/90/ECSC (2) extended until 31 December 1993 by Regulation (EEC) No 1343/93 (3) and by Decision No 1 535/93/ECSC (4) ; whereas in the light of experience since 1990 it seems suitable to exclude products of Annex II to the Treaty from the benefit of the present arrangements ; Whereas it is appropriate to provide for special measures and a procedure to put them in place, in case the tempo ­ rary suspension of duties causes or threatens to cause serious injury to a branch of Community industry ; Whereas these measures must be solely related to the customs tariff and, in any event, must not prejudice the application of Community measures under the common commercial policy, Article 2 To determinate the origin of the goods referred to in Article 1 , Articles 22 to 26 of Regulation (EEC) No 2913/92 shall apply. HAS ADOPTED THIS REGULATION : Article 3 1 . If the suspension of the Common Customs Tariff duties reperred to in Article 1 causes serious injury to Community producers of like or directly competitive products in one or more Member States, the Commission may, on its own initiative or at the request of a Member State, restore the normal duty for the products concerned. Any Member State may refer any difficulties to the Commission. The Commission shall , as a matter of urgency, examine the question and submit its conclu ­ sions, possibly accompanied by appropriate measures. 2. The procedure set out in Article 11 of Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State-trading countries (8) shall be followed. 3. These measures shall not prejudice the application of Community measures under the common commercial policy. Article 1 1 . From 1 January to 31 December 1994, import duties within the meaning of Article 4 (10) of Council Regula ­ tion (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (*) including the anti ­ dumping duties to be applied on 3 October 1990 , shall be suspended for goods originating in Bulgaria, the Czech Republic, the Slovak Republic, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, covered by the agree ­ ments listed in Annexes I and II concluded between those countries and the former German Democratic Republic  the essential elements of which have been published in communication No 91 /CI 51 /01 of 10 June 1991 (6)  up to the maximum quantities or values esta ­ blished by the said agreements . The agricultural products which are referred to in Annex II to the Treaty shall be excluded from the benefit of these tariff measures . 2. The provisions of paragraph 1 shall be applicable only if :  the goods in question are released for free circulation in the territory of the former German Democratic Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. (' OJ No L 353, 17 . 12. 1990, p. 1 . (2) OJ No L 364, 28 . 12. 1990, p . 27. (3) OJ No L 133, 27. 5. 1993, p. 1 . Q Checks on this use shall be carried out pursuant to the relevant Community provisions on end-use (Article 82 of Regulation (EEC) No 2913/92). (8) OJ No L 195, 5. 7. 1982, p. 1 . Regulation as last amended by Regulation (EEC) No 1013/93 (OJ No L 105, 30. 4. 1993, p. !) ¢ (4) OJ No L 151 , 22. 6. 1993, p. 23 . 0 OJ No L 302, 19 . 10. 1992, p. 1 . Ã 6) OJ No C 151 , 10 . 6. 1991 . 26. 3 . 94 Official Journal of the European Communities No L 83/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1994. For the Council The President Y. PAPANTONIOU ANNEX I 1 . Protocol between the Government of the German Democratic Republic and the Government of the People's Republic of Bulgaria on trade in goods in 1990 (29 November 1989) 2. Protocol 5 to the Agreement between the Government of the German Democratic Republic and the Government of the Czechoslovak Socialist Republic on trade in goods from 1986 to 1990 (13 December 1989) 3 . Protocol between the Government of the German Democratic Republic and the Government of the Republic of Hungary on bilateral trade in goods and services in 1990 ( 19 January 1990) 4. Protocol between the Government of the German Democratic Republic and the Government of the Polish People's Republic on bilateral trade in goods and services in 1989 (30 November 1988) 5. Protocol between the Government of the German Democratic Republic and the Government of the Soci ­ alist Republic of Romania on bilateral trade in goods in 1990 (16 November 1989) 6. Protocol between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on trade in goods and payments in 1990 (22 November 1989) 7. Protocol between the Government of the German Democratic Republic and the Federal Executive Council of the Skupstina of the Socialist Federal Republic of Yugoslavia on bilateral trade in goods and services in 1990 (20 December 1989) No L 83/4 Official Journal of the European Communities 26. 3. 94 ANNEX II  Agreement of 20 January 1986 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the exploitation of the Jamburg natural gas deposits  Agreement of 28 October 1987 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the construction of mining and processing combines for oxidic ores including the Agreement of 28 October 1987 on residence and employment conditions for the contracting organizations  Agreement of 15 April 1985 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in shipbuilding and the mutual supply of ships and ship's fittings  Agreement of 21 July 1976 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the construction of a 750 kV electricity transfer network  Agreement of 21 June 1974 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on joint investment in natural gas (Orenburg) (annual take-up of 2 800 million cubic metres until 1998)  Agreement of 16 November 1973 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on joint investment in asbestos (Kijembai plant) (annual take-up of 40 000 tonnes until 1991 )  Agreement of 21 June 1973 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on joint investment in pulp (Ust-Ilimsk plant) (annual take-up of 56 000 tonnes until 1992)  Agreement of 14 July 1965 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on the construction of nuclear power stations (Nord and Stendal I)  Agreement of 3 June 1987 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the rehabilitation of 210 m W thermal power units  Ministerial Agreement of 6 June 1980 concerning specialization and cooperation in the manufacture of, and trade in, types of paper and cardboard and cooperation in science and technology  Ministerial Agreement of 24 May 1989 concerning cooperation in the development and production of computerized scanning machines  Agreement of 23 December 1 976 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the manufacture of products of rubber technology  Agreement of 27 June 1977 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in developing the production and ensuring the supply of roller bearings  Ministerial Agreement of 14 December 1985 concerning specialization and cooperation in the manufac ­ ture of type 1532 cotton-combing machinery  Agreement of 14 December 1984 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the manufacture of patented colour formers  Agreement of 28 June 1979 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the manufacture of feeding yeasts in Mosyr  Ministerial Agreement of 17 December 1986 concerning specialization and cooperation in the field of catalytic reactors  Agreement of 9 December 1975 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on the further development of integration in the chemical industry  Agreement of 18 June 1982 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in developing production and user technology in the field of nitrification inhibitors for nitrogenous fertilizers 26 . 3. 94 Official Journal of the European Communities No L 83/5  Agreement of 15 June 1973 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on the foundation of an international economic body for the phototechnical industry (Assofoto)  Agreement of 30 October 1986 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the construction of the Stendal II nuclear power-station  Agreement of 9 December 1983 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the construction and rehabili ­ tation of cold storage depots for potatoes, fruit and vegetables  Agreement of 9 December 1983 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the production of lucerne seed  Agreement of 14 December 1984 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in expanding the production of kieselguhr (filter powder) for the food-processing industry  Agreement of 22 December 1977 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the improvement, development and establishment of new technological processes and installations for the treatment of waste water from cities and industrial plants  Agreement of 18 December 1959 between the Government of the German Democratic Republic, the Government of the Polish People's Republic and the Government of the USSR on the construction of an oil pipeline from the USSR to the GDR via Poland  Agreement of 18 January 1961 , amended on 12 November 1972, between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the construction and financing of the oil pipeline from the USSR to Poland and the GDR  Agreement of 18 October 1969 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the construction and financing of a second pipeline for transporting oil from the USSR to Poland and across Polish territory to the GDR  Agreement of 17 August 1983 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the construction and financing of a crossing of the Vistula at Plock for the first and second strands of the 'Friendship' oil pipeline  Agreement of 12 June 1972 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the joint construction, management and running of a cotton-spinning mill on the territory of the latter  Agreement of 28 November 1973 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the construction of a feeding yeast production plant in the GDR and the supply of feeding yeast to Poland  Agreement of 6 September 1985 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the supply of sulphur with deferment of the GDR's credit balance  Agreement of 2 July 1971 between the Government of the German Democratic Republic and the Czechoslovak Socialist Republic on the transport of natural gas from the USSR to the GDR across the territory of the CSSR, and the Protocols to this Agreement of 12 January 1973 and 31 May 1989